Motion Granted; Order filed June 28, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00457-CV
                                   ____________

     TEXAS CHILDREN'S HOSPITAL AND BAYLOR COLLEGE OF
                       MEDICINE, Appellants

                                         V.

  SHERRY KNIGHT, KENNY KNIGHT INDIVIDUALLY AND AS NEXT
             FRIENDS OF KAMDYN KNIGHT, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-16713

                                     ORDER

      Appellant Texas Children’s Hospital filed a motion to extend time to file the
reporter’s record and a supplemental clerk’s record. Appellant further requests
extension of its briefing deadline until the reporter’s record is filed. We grant
appellant’s motion and enter the following order:

      We order Gina Jackson, the official court reporter, to file the remaining record
in this appeal on or before July 30, 2018. Appellants’ brief will be due 20 days after
the complete reporter’s record is filed. With regard to the supplemental clerk’s
record, if appellants need to rely on a trial court document that is part of the record
below, that is not yet part of the clerk’s record on appeal, they should put a copy of
the document in the appendix to their brief, with a notation that the official document
has been requested from the clerk.



                                        PER CURIAMrr